BELCHER, Commissioner.
Appellant was convicted for the unlawful sale of beer in a dry area with a prior conviction for a like offense alleged for enhancement of penalty; punishment assessed at thirty days in jail and a fine of $200.
A statement of facts accompanies the record. Neither formal nor informal bills of exception are presented for review.
The state introduced proof that Nolan County was a dry area.
The sheriff of Nolan County testified that he and another person went to the home of appellant on the night of October 30, 1952, and that he purchased from appellant one-half of a case of beer, paying him $3.50 for it. The state offered evidence that appellant had been convicted for a prior offense of like character.
We find the evidence sufficient to support the verdict of the jury.
The judgment of the trial court is affirmed.
Opinion approved by the Court.